Exhibit 10.1

 

AMENDMENT TO

CATELLUS DEVELOPMENT CORPORATION

1996 PERFORMANCE AWARD PLAN

 

WHEREAS, Catellus Development Corporation (the “Company”) maintains the Catellus
Development Corporation 1996 Performance Award Plan, as amended and restated
(the “Plan”);

 

WHEREAS, the Board of Directors has the authority to amend the Plan, and has
determined that it is advisable and in the best interests of the stockholders of
the Company to amend the Plan as set forth herein.

 

RESOLVED, that the Plan is hereby amended, effective as of August 30, 2005, as
follows:

 

1. Section 7(c)(3) of the Plan is hereby amended by deleting the phrase
“approval of the stockholders of the Corporation of” and adding “consummation by
the Corporation of” in place thereof.

 

2. Section 9(g) of the Plan is hereby amended by adding the following to the end
thereof:

 

“Notwithstanding the foregoing, in accordance with Section 1.11(a) of the
Agreement and Plan of Merger by and among ProLogis, Palmtree Acquisition
Corporation and the Corporation, dated as of June 5, 2005, as amended (the
“Merger Agreement”) upon the effective time of the Merger (as defined in the
Merger Agreement), each Option granted under this Section 9 that is then
outstanding shall automatically be cancelled and each Participant who held such
a cancelled Option shall receive, in consideration of such cancellation, the
‘Option Consideration,’ subject to applicable tax withholding, in the form of
65% ProLogis common shares and 35% cash as defined and set forth in Section
1.11(a) of the Merger Agreement.”

 

3. Section 7(e) of Appendix A to the Plan is hereby amended by deleting the
phrase “and the Participant’s service as a Director shall terminate.”

 

4. Section 7(f) of Appendix A to the Plan is hereby amended by adding the
following sentence to the end thereof:

 

“Notwithstanding the foregoing, upon the effective time of the Merger (as
defined in the Merger Agreement), each of the Director Stock Units then credited
to an Eligible Director’s Distribution Subaccounts shall automatically be
cancelled and the Eligible Director shall receive, in consideration of such
cancellation, the ‘RSU Consideration,’ subject to applicable tax withholding, in
the form of 65% ProLogis common shares and 35% cash as defined and set forth in
Section 1.11(b) of the Merger Agreement.”



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
confirm the adoption of this Amendment by the Board of Directors of the Company
pursuant to Section 11 of the Plan this          day of                     ,
2005.

 

CATELLUS DEVELOPMENT CORPORATION

By:

   

Its:

   